Queensridge Mining Resources, Inc. 912 Sir James Bridge Way Las Vegas, Nevada 89145 Phone: (702) 596-5454 September 29, 2010 THE UNITED STATES SECURITIES AND EXCHANGE COMMISSION Division of Corporate Finance 100 F. Street NE Washington, D.C. 20549-3561 Attn:H. Roger Schwall, Assistant Director Re:Queensridge Mining Resources, Inc. Registration Statement on Form S-1, filed August 11, 2010 Your File No. 333-168775 Dear Mr. Schwall: In connection with the Company’s response to the United States Securities and Exchange Commission’s (the “Commission”) comments in a letter dated September 8, 2010 by H. Roger Schwall, Assistant Director of the Commission’s Division of Corporate Finance, this correspondence shall serve as acknowledgment by the Company of the following: · should the Commission or the staff, acting pursuant to delegated authority, declare the filing effective, it does not foreclose the Commission from taking any action with respect to the filing; · the action of the Commission or the staff, acting pursuant to delegated authority, in declaring the filing effective, does not relieve the company from its full responsibility for the adequacy and accuracy of the disclosure in the filing; and · the company many not assert staff comments and the declaration of the effectiveness as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Queensridge Mining Resources, Inc. By:/s/ Phillip Stromer Phillip Stromer Chief Executive Officer, Chief Financial Officer, Principle Accounting Officer and sole Director
